Citation Nr: 1409230	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-11 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to asbestos exposure.

2.  Entitlement to service connection for colon polyps, to include as due to asbestos exposure.

3.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure or herbicide exposure.

4.  Entitlement to service connection for a respiratory or pulmonary disorder, whether asbestosis or otherwise, to include as due to asbestos exposure or herbicide exposure.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for colon cancer, colon polyps, sleep apnea, asbestosis, fibrotic lung disease, an unspecified pulmonary condition, osteoarthritis, bilateral hearing loss, and tinnitus was denied therein.  Jurisdiction was then transferred to the Veteran's home RO in Detroit, Michigan.  He appealed each of the aforementioned determinations.

In August 2010, the Veteran testified at a hearing before the undersigned.  He submitted additional evidence at that time.  It may be considered herein in the first instance because he also submitted a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Service connection for asbestosis, fibrotic lung disease, and an unspecified pulmonary condition is merged into service connection for a respiratory or pulmonary disorder, whether asbestosis or otherwise, at this time.  Doing so is simpler.  It also is broadly encompassing, as is required.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Veteran's claims files (paper) and electronic claims files have been reviewed.  

Determinations regarding service connection for sleep apnea, a respiratory or pulmonary disorder, osteoarthritis, bilateral hearing loss, and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have, and never has had, colon cancer.

2.  There is no medical evidence that a colon polyp or removal of any colon polyp has resulted in a disability as defined for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged prejudice regarding notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  A letter dated in July 2008 informed the Veteran and his representative at that time of the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence.  Exposure to asbestos during service was addressed.  The letter also provided information on how ratings and effective dates are assigned.  It finally was sent prior to the aforementioned rating decision which is the initial adjudication.

As implied from the notification that must be provided, VA has a duty to assist claimants with respect to claims for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA specifically is required to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b, c); 38 C.F.R. § 3.159(c).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  One of the four requirements in this regard is evidence of a current disability or symptoms of such.  Id.

Service treatment and personnel records have been procured by VA.  No VA or private treatment records have been procured by VA.  However, none have been identified.  This is despite the Veteran being afforded the opportunity to do so by responding to the July 2008 letter.  He instead submitted private treatment records on his own behalf.  No VA medical examination has been provided, and no VA medical opinion has been obtained; neither is necessary.  Discussed below is that there is no evidence of a current disability or symptoms suggestive of a current disability.  It therefore is unnecessary to consider the other requirements for a VA medical examination and/or opinion.  McLendon, 20 Vet. App. at 81, 82, 85, 86.
It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication accordingly may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits, the individual presiding over a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for colon cancer and colon polyps as being among the issues on appeal at the August 2010 hearing.  The criteria for establishing service connection also were reiterated.  Further, the undersigned and the Veteran's representative then elicited information from him concerning a colon disorder and a possible relationship between such disorder and his service.  Some discussion occurred regarding whether he receives treatment, but only those providers for which he had submitted records were identified.  The Veteran finally was made aware that he could continue to submit evidence.  He has not done so, however.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

There are additional ways to establish service connection for chronic diseases such as malignant tumors.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection is warranted for such a disease, absent intercurrent causes, if it was shown during service and manifested again at any later date.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but was not chronic during service or where the determination that it was chronic then is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection finally is presumed when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), (c).  However, this presumption may be rebutted.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  All the evidence has been reviewed, but only the most salient evidence will be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Unfortunately, the Board finds that service connection for colon cancer and for colon polyps is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Disability means an injury or disease that results in impairment in earning capacity.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).  A disability is current when it exists at or contemporaneous to the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A disability is current when there are persistent or recurrent symptoms thereof at any time during the pendency of a claim.  McLendon, 20 Vet. App. at 81.  The Veteran has not provided any evidence that a medical provider has assigned a diagnosis of colon cancer at any point since the Veteran filed his claim in 2008.  It indeed appears that no clinical provider has assigned a medical diagnosis of colon cancer.  Rather, a February 2008 letter from RMK, MD, notified the Veteran that colon cancer occurs at an "increased frequency" in individuals with asbestos exposure.  However, the possibility of occurrence of colon cancer is not a "disability" for VA purposes, as there is no current occupational impairment or symptom.  

Private treatment records do not contain a diagnosis of colon cancer.  The private treatment records reflect that the Veteran has been advised to have frequent colonoscopy, with the interval between colonoscopy determined by whether a colon polyp was found on colonoscopy.  A diagnostic impression of "colon polyps" was noted in a February 2008 report from RMK, MD, who advised that the Veteran have regular colonoscopy and evaluation for polyps.  

The Veteran provided the report of a March 2010 colonoscopy.  That report establishes that one polyp was removed during the 2010 colonoscopy.  The Veteran has provided medical reports showing that colon polyps were removed during colonoscopies conducted in years prior to the 2008 filing of the claim on appeal.  These colonoscopy reports are consistent with the Veteran's report that he has had colon polyps removed.  

Private treatment records indeed document that four polyps were detected and removed in December 2001, three polyps were detected and removed in December 2003, one polyp was detected and removed in February 2005, no polyps were detected in April 2005 or in May 2006, and one polyp was detected and removed in March 2010.  Insofar as the Veteran's self-report suggests a recurrent requirement for diagnostic examination, then, it is accurate.  However, the Veteran's lay report that polyps constitute a "disability" on the basis that there is an unresolved problem does not establish that the Veteran has a "disability" as defined for purposes of VA compensation.  

To the contrary, private treatment records reveal that one polyp was removed during the pendency of this appeal, in March 2010, without incident.  In other words, there were no symptoms of the colon polyp during the pendency of this appeal prior to the removal of the polyp, and there are no residuals or recurrent symptoms following the polyp removal.  Moreover, there is no medical or lay evidence that the Veteran has residuals of or symptoms of prior polyp removals.  

The report of the March 2010 polyp removal states that the Veteran should undergo another colonoscopy in one year's time.  The Board sympathizes with the Veteran that he must continue undergo colonoscopy at intervals as brief as one year, but the fact that the Veteran is advised to undergo colonoscopy at a particular interval is not a "disability" as defined by VA.  No impairment in the Veteran's earning capacity as a result of the frequency of colonoscopy, or due to colon polyps prior to or following removal, is shown by the evidence.  

As the Veteran has not established that he has a medical background, he is a lay person.  A lay person is competent to diagnose a disability if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of such disabilities.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Colon cancer and colon polyps, in contrast to these simple and readily observable disabilities, cannot be competently identified by a lay person such as the Veteran.  Diagnostic testing generally is required to confirm the presence of cancer, to include colon cancer.  Private treatment records show that colon polyps have been detected upon colonoscopy.  While the Veteran is competent to state that he has undergone colonoscopy, and to state when he is scheduled for another colonoscopy, he is not competent to state that colon cancer is present or to provide c competent opinion that colon polyps are disabling.  

In sum, the private medical evidence is entirely unfavorable to the Veteran's claim for service connection for colon cancer, as the evidence establishes that no diagnosis of colon has been assigned by any provider.  The medical evidence is entirely unfavorable to the Veteran's claim for service connection for colon polyps, as the evidence fails to disclose any impairment of earning capacity due to colon polyps.  The private treatment records are persuasive evidence that the claims should be denied.  

The Veteran has established that he is at risk of developing colon cancer in the future or developing symptoms of colon polyps or residuals following removal of a polyp.  A future possibility of industrial impairment due to the claimed disorders, however, is not evidence which authorizes VA to grant service connection at this time.  This decision does not preclude the Veteran from filing a claim of entitlement to service connection if he develops colon cancer or disability due to colon polyps.  

The preponderance of the evidence thus is against a current grant of service connection for either a colon cancer or colon polyp disability.  There accordingly is no benefit of the doubt to afford to the Veteran.  He is not entitled to service connection for colon cancer or for colon polyps.  


ORDER

Service connection for colon cancer is denied.

Service connection for colon polyps is denied.


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of the Veteran's entitlement to service connection for sleep apnea, a respiratory or pulmonary disorder, osteoarthritis, bilateral hearing loss, and tinnitus, appellate review of these claims cannot be undertaken as of yet.  More development is needed to satisfy the duty to assist him in substantiating the benefits sought.  

The Veteran has provided private medical evidence, a February 2008 report from RMK, MD, which reflects that a medical provider has assigned a diagnosis of asbestosis.  Dr. K. noted the Veteran's exposure to asbestos in service and his continuing exposure to asbestos during his entire occupational career.  K.M., a fellow sailor, indicated in an August 2010 statement that the Veteran's quarters had asbestos piping very near his bed.  The medical and lay evidence suggests that a link between the Veteran's service and his current asbestosis is possible, but does not confirm an association.  Medical evidence that suggests but does not confirm an association between a current disorder and a veteran's service satisfies the low threshold for requiring VA examination.  Further development of the medical evidence, to include obtaining VA examination and/or medical opinion as to whether the Veteran has a respiratory or pulmonary disorder other than asbestosis and to determine the likelihood that asbestosis, or other pulmonary disorder, is etiologically related to the Veteran's service is required.

The Veteran has submitted private medical evidence that a diagnosis of obstructive sleep apnea was made following overnight polysomnography in December 2007.  The Veteran contends that this disorder has been chronic since his service, and alleges that the disorder may be due to his in-service exposure to asbestos or to herbicides.  Further development of the medical evidence, to include obtaining VA examination and/or medical opinion, is required.

Regarding osteoarthritis, a diagnosis of that disorder was assigned in February 2008.  The X-rays then indeed showed such in the thoracic spine.  No diagnostic testing was conducted to confirm the Veteran's self-reported history at that time of osteoarthritis in the lumbar spine and hips.  The Veteran testified as to his belief that his osteoarthritis started in service because his duties required him to hunch over and symptoms had been present since that time.  A February 2002 CT scan was conducted because the Veteran was experiencing swelling and discomfort.  He competently and credibly testified that his symptoms, which now include tingling, are getting worse.  Personnel records which reveal that he took courses in electronics and radar and performed duties related to radio operation are consistent with the Veteran's assertion that his duties required him to hunch over.  Current osteoarthritis is present, but clarification of the extent of osteoarthritis and etiology of osteoarthritis is needed.  This evidence is insufficient for adjudication, but is sufficient to require further development of the medical evidence and to require that an opinion be obtained.  

K.M., a fellow sailor, indicated in an August 2010 statement, that one of the five-inch guns on the ship to which the Veteran was assigned was directly above the Veteran's quarters and that it was used to provide support to ground troops in the RVN.  The ship's history indeed notes that over 1,200 unspecified rounds were fired on one occasion and that almost 800 five-inch rounds were fired on another occasion during the time the Veteran was aboard.  The Veteran's bilateral hearing loss was characterized as noise-induced in February 2008 and as partially noise-induced in August 2010.  The Veteran has stated that he has tinnitus, and he is competent to identify that disorder.  He has described continuity of symptoms.  Service treatment records appear to show that the Veteran had some bilateral hearing loss during service.  Pure tone thresholds were not determined during his August 1971 discharge examination, but they were determined at his May 1967 entrance examination.  This evidence is insufficient for adjudication, but is sufficient to require further development of the medical evidence and to require that an opinion be obtained.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran contends he had exposure to herbicides during service.  Service personnel records reveal that he served aboard the USS Epperson.  Herbicide exposure is presumed if there was service or visitation in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  During the time he was aboard, the ship is recognized to have operated frequently in coastal waterways of the RVN and docked once at a pier there.  The Veteran testified that he went ashore.  He is competent because he is relating his personal history.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is credible despite his interest in potential financial gain because no significant reason for doubt such as implausibility, inconsistency, or a dishonest demeanor exists.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

No opinions have been rendered regarding whether asbestosis, sleep apnea, or other claimed disorder, is related to his herbicide exposure during service.  All theories of entitlement must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

Accordingly, a REMAND is directed for the following:

1.  Ask the Veteran either to submit or identify any private treatment records concerning sleep apnea, a respiratory or pulmonary disorder, osteoarthritis, bilateral hearing loss, or tinnitus that are not yet associated with the claims file, to include records dated from August 2010 to present.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If any requested records are not received, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate medical examination regarding a respiratory or pulmonary disorder, to include asbestosis, and sleep apnea.  The examiner should summarize review of relevant documents in the claims files and the interview with the Veteran regarding relevant medical history and current symptoms.  All necessary tests and assessments next shall be performed, the results of which shall be included in the report.  

The examiner should assign a diagnosis for each respiratory or pulmonary disorder, to include asbestosis, if confirmed.   

The examiner should provide the following opinions:
      Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has asbestosis which is related to his asbestos exposure during service, to his herbicide exposure during service, or to his service otherwise?  
      Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a respiratory or pulmonary disorder other than asbestosis?  If so, is it at least as likely as not (a 50 percent or greater probability) that he has a respiratory or pulmonary disorder other than asbestosis which is related to his asbestos exposure during service, to his herbicide exposure during service, or to his service otherwise?  
      Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his asbestos exposure during service, to his herbicide exposure during service, or to his service otherwise?  
      A complete rationale (explanation) for each opinion shall be provided in the report.  If it is positive or negative, the examiner shall discuss relevant medical principles as they concern the medical and lay evidence.  The Veteran's pre- and post-service exposure to asbestos and dust must be addressed.  If the opinion is that a positive or negative relationship cannot be determined without speculation, the examiner shall indicate why speculation is required.  Any medical literature referenced should be identified.  

3.  Also after completion of paragraph 1, arrange for the Veteran to undergo an appropriate medical examination regarding osteoarthritis.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of them.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and assessments next shall be performed, the results of which shall be included in the report.  Then all body parts with osteoarthritis other than the thoracic spine, which already has been confirmed, shall be identified.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's osteoarthritis is related to his frequently sitting hunched over during service, or other incident of service.  A complete rationale (explanation) for the opinion shall be provided in the report.  Discussion of relevant medical principles as they concern the medical and lay evidence is required.  If the relationship between osteoarthritis and the Veteran's service cannot be determined without speculation, the examiner shall indicate whether this is due to the need for more qualifications or information, the unavailability of information, the limits of current knowledge, the inability to select a cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

4.  After completion of paragraph 1, arrange for the Veteran to undergo an appropriate medical examination regarding bilateral hearing loss and tinnitus.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of them.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history, current symptoms, and their impact on his life.  All necessary tests and assessments next shall be performed, the results of which shall be included in the report.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his loud noise exposure during service.  The same opinion shall be rendered for his tinnitus.  

A complete rationale (explanation) for each opinion shall be provided in the report.  If it is positive or negative, the examiner shall discuss relevant medical principles as they concern the medical and lay evidence.  The Veteran's pre- and post-service noise exposure must be addressed.  The service treatment records reflecting examination of hearing should be reviewed.  Discussion should address conversion from ASA to ANSI standards, if required.  

If the opinion is that a positive or negative relationship cannot be determined without speculation, the examiner shall indicate why speculation is required (need for more qualifications or information, unavailability of information, limits of current knowledge, inability to select a cause among multiple potential causes, or some other reason).  A citation for or copy of any medical literature referenced shall be provided.

5.  Then, readjudicate the Veteran's appeal for entitlement to service connection for sleep apnea, a respiratory or pulmonary disorder, to include asbestosis, osteoarthritis, bilateral hearing loss, and tinnitus.  Furnish him and his representative with a rating decision for any favorable determination.  Furnish them with a supplemental statement of the case (SSOC) for any unfavorable determination.  Then allow the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  This includes ensuring that all pertinent records are procured.  This also includes reporting for all scheduled medical examinations.  Failure to report may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  The Veteran additionally is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


